 

EXHIBIT 10.1

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”), dated as of September 16, 2010, is by
and among Calix, Inc., a Delaware corporation (“Parent”), Ocean Sub I, Inc., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”),
Ocean Sub II, LLC, a Delaware limited liability company and a wholly owned
subsidiary of Parent (“Second Merger Sub,” and together with Parent and Merger
Sub, the “Parent Parties) and the individuals or entities set forth on Schedule
A hereto (each, a “Stockholder”).

 

WHEREAS, as of the date hereof, each Stockholder is the holder of the number of
shares of common stock, par value $0.001 per share (“Common Stock”), of Occam
Networks, Inc., a Delaware corporation (the “Company”), set forth opposite such
Stockholder’s name on Schedule A (with respect to each Stockholder such shares
of Common Stock of the Company held of record or beneficially owned by such
Stockholder or over which such Stockholder exercises sole voting power, together
with any additional shares of Common Stock of the Company that are hereafter
held of record or beneficially owned by such Stockholder or over which such
Stockholder otherwise acquires sole voting power after the date hereof being
referred to herein as such Stockholder’s “Subject Shares”);

 

WHEREAS, the Parent Parties and the Company propose to enter into an Agreement
and Plan of Merger and Reorganization, dated as of the date hereof (the “Merger
Agreement”), which provides, among other things, for the merger of Merger Sub
with and into the Company, with the Company continuing as the surviving
corporation thereof (the “First Merger”), immediately followed by the merger of
the Company with and into Second Merger Sub, with Second Merger Sub as the
ultimate surviving company (together with the First Merger, the “Transaction”),
upon the terms and subject to the conditions set forth in the Merger Agreement
(capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement); and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
the Parent Parties have required that each Stockholder enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

ARTICLE I

TRANSFER OF SUBJECT SHARES AND VOTING RIGHTS

 

1.1.   Restriction on Transfer of Subject Shares. Subject to Section 1.2, during
the period from the date of this Agreement through the earlier of (i) the date
upon which the Merger Agreement is validly terminated in accordance with its
terms and (ii) the Effective Time (the earliest of (i) or (ii), the “Expiration
Date”), no Stockholder shall, directly or indirectly, cause or permit to be
effected any

 

--------------------------------------------------------------------------------


 

Transfer (as defined below) of any of such Stockholder’s Subject Shares.  A
Stockholder shall be deemed to have effected a “Transfer” of such Stockholder’s
Subject Shares if such Stockholder directly or indirectly: (i) sells, pledges,
encumbers, grants an option with respect to, transfers or disposes of such
Stockholder’s Subject Shares or any interest therein to any Person other than
Parent; (ii) enters into an agreement or commitment contemplating the possible
sale of, pledge of, encumbrance of, grant of an option with respect to, transfer
of or disposition of such Stockholder’s Subject Shares or any interest therein
to any Person other than Parent; or (iii) reduces such Stockholder’s beneficial
ownership of, interest in or risk relating to such Subject Shares.

 

1.2.   Permitted Transfers. Section 1.1 shall not prohibit a Transfer of Subject
Shares by a Stockholder (a) if such Stockholder is an individual (i) to any
member of such Stockholder’s immediate family (including any spouse, ex-spouse,
domestic partner, lineal descendant or antecedent, brother or sister, the
adopted child or adopted grandchild, or the spouse or domestic partner of any
child, adopted child, grandchild or adopted grandchild of the Stockholder), or
to a trust for the benefit of such Stockholder or any of the foregoing
individuals, (ii) pursuant to any bona fide gift of Subject Shares effected for
tax planning purposes, or (iii) upon the death of such Stockholder, or (b) if
such Stockholder is not an individual, to one or more partners or members of
such Stockholder or to any Affiliate of such Stockholder; provided, however,
that a transfer referred to in this sentence shall be permitted only if, as a
precondition to such transfer, the transferee executes a counterpart of this
Agreement and becomes bound by all of the terms of this Agreement to the same
extent as the transferring Stockholder.

 

ARTICLE II

VOTING OF SHARES

 

2.1.   Voting Covenant.  Each Stockholder hereby agrees that, prior to the
Expiration Date, at any meeting of the stockholders of the Company, however
called, and in any written action by consent of stockholders of the Company,
such Stockholder shall cause the Subject Shares to be voted:

 

(a)       in favor of the adoption of the Merger Agreement; and

 

(b)      against any (A) Acquisition Proposal or (B) any amendment to the
Company’s certificate of incorporation or bylaws that is intended, or could
reasonably be expected to, impede, interfere with, delay, postpone or adversely
affect the Transaction.

 

2.2.   Irrevocable Proxy.

 

(a)       Each Stockholder hereby revokes (or agrees to cause promptly to be
revoked) any proxies that such Stockholder has heretofore granted with respect
to the Subject Shares.  Such Stockholder hereby irrevocably appoints Parent as
attorney-in-fact and proxy for and on behalf of such Stockholder, for and in the
name, place and stead of such Stockholder, to: (a) attend any and all meetings
of the stockholders of the Company, (b) vote, express consent or dissent or
issue instructions to the record holder to vote such Stockholder’s Subject
Shares in accordance with the provisions of Section 2.1 at any and all meetings
of the stockholders of the Company, and (c) grant or withhold, or issue
instructions to the record holder to grant or withhold, consistent with the
provisions of Section 2.1, all written consents with respect to the Subject
Shares at any and all meetings of the stockholders of the Company or in
connection with any action sought to be taken by written consent without a
meeting.  Parent agrees not to exercise the proxy granted herein for any purpose
other than the purposes described in this Agreement.  The foregoing proxy shall
be deemed to be a proxy coupled

 

2

--------------------------------------------------------------------------------


 

with an interest, is irrevocable (and as such shall survive and not be affected
by the death, incapacity, mental illness or insanity of such Stockholder, as
applicable) until the Expiration Date and shall not be terminated by operation
of Law or upon the occurrence of any other event.  Such Stockholder authorizes
such attorney and proxy to substitute any other Person to act hereunder, to
revoke any substitution and to file this proxy and any substitution or
revocation with the Secretary of the Company.  Such Stockholder hereby affirms
that the proxy set forth in this Section 2.2 is given in connection with and
granted in consideration of and as an inducement to the Parent Parties to enter
into the Merger Agreement and that such proxy is given to secure the obligations
of the Stockholder under Section 2.1.  The proxy set forth in this Section 2.2
is executed and intended to be irrevocable, subject, however, to its automatic
termination upon the termination of this Agreement pursuant to Section 6.2.

 

(b)      No Stockholder shall enter into any tender, voting or other such
agreement, or grant a proxy or power of attorney, with respect to the Subject
Shares that is inconsistent with this Agreement or otherwise take any other
action with respect to the Subject Shares that would in any way restrict, limit
or interfere with the performance of such Stockholder’s obligations hereunder or
the transactions contemplated hereby.

 

(c)       The representations and warranties, covenants and obligations of each
Stockholder hereunder shall be several and not joint and no Stockholder shall be
responsible or liable for the breach of this Agreement by any other
Stockholder.  Nothing in this Agreement shall require any Stockholder to
exercise any option and/or other right to purchase any Common Stock of the
Company.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder represents and warrants to the Parent Parties as to such
Stockholder, severally and not jointly, that:

 

3.1.   Authorization; Binding Agreement.  If such Stockholder is a corporation,
limited partnership or limited liability company, such Stockholder is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or constituted and the consummation of
the transactions contemplated hereby are within such Stockholder’s corporate or
organizational powers and have been duly authorized by all necessary corporate
or organizational actions on the part of such Stockholder.  If such Stockholder
is an individual, he or she has full legal capacity, right and authority to
execute and deliver this Agreement and to perform his or her obligations
hereunder and to consummate the transactions contemplated hereby.  Such
Stockholder has full power and authority to execute, deliver and perform this
Agreement.  This Agreement has been duly and validly executed and delivered by
such Stockholder, and constitutes a valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles including, without
limitation, rules of law governing specific performance, injunctive relieve and
other equitable remedies (whether considered in a proceeding in equity or at
law).

 

3.2.   Non-Contravention. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of such
Stockholder’s obligations hereunder and the consummation by such Stockholder of
the transactions contemplated hereby will not (i) except as

 

3

--------------------------------------------------------------------------------


 

may be required by federal securities law, require any consent, approval, order,
authorization or other action by, or filing with or notice to, any Person
(including any Governmental Authority) under, constitute a default (with or
without the giving of notice or the lapse of time or both) under, or give rise
to any right of termination, cancellation or acceleration under any contract,
agreement or other instrument binding on such Stockholder or, to the actual
knowledge of such Stockholder Applicable Law, in each case, whether individually
or in the aggregate, that would reasonably be expected to prevent or materially
delay or impair the consummation by such Stockholder of the transactions
contemplated by this Agreement or otherwise negatively impact such Stockholder’s
ability to perform its obligations hereunder, or (ii) if such Stockholder is not
an individual, violate any provision of such Stockholder’s organizational
documents.

 

3.3.   Ownership of Subject Shares; Total Shares. Such Stockholder is the record
or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the
shares of Company Common Stock set forth opposite such Stockholder’s name on
Exhibit A, free and clear of any Lien (including any restriction on the right to
vote any Subject Shares or otherwise transfer any Subject Shares), except as
(i) provided hereunder, (ii) pursuant to any applicable restrictions on transfer
under the Securities Act, (iii) subject to any risk of forfeiture with respect
to any shares of Common Stock granted to such Stockholder under an employee
benefit plan of the Company or (iv) that would not, individually or in the
aggregate, impair the ability of the Stockholder to perform its obligations
hereunder or prevent, limit or restrict in any respect the consummation of the
transactions contemplated hereby. The Subject Shares listed on Schedule A
opposite such Stockholder’s name constitute all of the shares of Common Stock of
the Company owned by such Stockholder as of the date hereof.  Except pursuant to
this Agreement, no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of such Stockholder’s Subject Shares.

 

3.4.   Voting and Dispositive Power.  Except as set forth on Schedule A, such
Stockholder has full voting power, with respect to such Stockholder’s Subject
Shares, and full power of disposition, full power to issue instructions with
respect to the matters set forth herein and full power to agree to all of the
applicable obligations of such Stockholder set forth in this Agreement, in each
case with respect to all of such Stockholder’s Subject Shares.  None of such
Stockholder’s Subject Shares are subject to any proxy, voting trust or other
agreement or arrangement with respect to the voting of such Subject Shares,
except as provided hereunder.

 

3.5    Absence of Litigation.  With respect to such Stockholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of such Stockholder, threatened against, such Stockholder
or any of such Stockholder’s properties or assets (including the Subject Shares)
that could reasonably be expected to prevent, delay or impair the ability of
such Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARENT PARTIES

 

Each of the Parent Parties represent and warrant to the Stockholders, jointly
and severally, that:

 

4.1.   Organization; Authorization.  Each of the Parent Parties is duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The consummation of the transactions contemplated hereby are within
each of the Parent Parties’ corporate or limited liability

 

4

--------------------------------------------------------------------------------


 

company powers, as applicable, and have been duly authorized by all necessary
corporate or limited liability company actions, as applicable, on the part of
such Parent Parties.  Each of the Parent Parties has full power and authority to
execute, deliver and perform this Agreement.

 

4.2.   Binding Agreement.  This Agreement has been duly authorized, executed and
delivered by each of the Parent Parties, and constitutes a valid and binding
obligation of each Parent Party enforceable against such Parent Party in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

 

ARTICLE V

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

 

Each Stockholder hereby covenants and agrees, severally and not jointly, that:

 

5.1.   No Exercise of Appraisal Rights. Such Stockholder shall not exercise any
appraisal rights or dissenter’s rights in respect of such Stockholder’s Subject
Shares that may arise with respect to the Transaction.

 

5.2.   Documentation and Information. Such Stockholder shall, subject to
reasonable prior approval of such Stockholder, permit and hereby authorizes the
Parent Parties to publish and disclose in all documents and schedules filed with
the SEC, and any press release or other disclosure document that any Parent
Party reasonably determines to be necessary under Applicable Law in connection
with the Transaction and any transactions contemplated by the Merger Agreement,
such Stockholder’s identity and ownership of the Subject Shares and the nature
of such Stockholder’s commitments and obligations under this Agreement.

 

5.3   Investors’ Right Agreement.  If such Stockholder or any Affiliate of such
Stockholder is a party to that certain Fourth Amended and Restated Investors’
Rights Agreement, dated as of January 7, 2005, by and among the Company and
certain of its stockholders named therein (the “IRA”), such Stockholder shall
not, and shall cause any of its Affiliates not to, exercise or assert, or seek
to exercise or assert, any rights, if any, of such Stockholder or its Affiliates
under the IRA.  Such Stockholder shall, and shall cause any of its Affiliates
to, execute any waiver of any provision of or agreement of termination of the
IRA, as may be reasonably requested by any Parent Party.

 

ARTICLE VI

MISCELLANEOUS

 

6.1.   Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given, (i) if to any Parent Party, in accordance with the provisions of the
Merger Agreement and (ii) if to a Stockholder, to such Stockholder’s address or
facsimile number set forth on a signature page hereto, or to such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to each other party hereto.

 

6.2.   Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person on the Expiration Date. Upon termination of
this Agreement, no party shall have any obligations or liabilities under this
Agreement; provided, however, that nothing set forth in this

 

5

--------------------------------------------------------------------------------


 

Section 6.2 shall relieve any party from liability for any breach of this
Agreement by such party prior to termination hereof.

 

6.3.   Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective.  No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

6.4.   Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

 

6.5.   Binding Effect; Benefit; Assignment. The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any person other than the parties hereto and their respective
successors and assigns.  No party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the consent of each
other party hereto, except that each of the Parent Parties may transfer or
assign its rights and obligations under this Agreement, in whole or from time to
time in part, to one or more of its Affiliates at any time; provided, that such
transfer or assignment shall not relieve such Parent Party of any of its
obligations hereunder.

 

6.6.   Governing Law; Venue.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
rules of conflict of laws.  Each of the Parent Parties and each Stockholder
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of  Delaware Court of Chancery, or if no such state
court has proper jurisdiction, then the Federal court of the U.S. located in the
State of Delaware, and appellate courts therefrom, (collectively, the “Delaware
Courts”) for any litigation arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), waives any objection to the laying of
venue of any such litigation in the Delaware Courts and agrees not to plead or
claim in any Delaware Court that such litigation brought therein has been
brought in any inconvenient forum.  Each of the parties hereto agrees (i) to the
extent such party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
party’s agent for acceptance of legal process and (ii) that service of process
may also be made on such party by prepaid certified mail with a proof of mailing
receipt validated by United States Postal Service constituting evidence of valid
service.  Service made pursuant to (i) or (ii) above shall have the same legal
force and effect as if served upon such party personally within the State of
Delaware.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

6.7.   Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement.  Any
signature page hereto delivered by facsimile machine or by e-mail (including in
portable document format (pdf), as a joint photographic experts group (jpg)
file, or otherwise) shall be binding to the same extent as an original signature
page, with regard to any

 

6

--------------------------------------------------------------------------------


 

agreement subject to the terms hereof or any amendment thereto and may be used
in lieu of the original signatures for all purposes.  Any party that delivers
such a signature page agrees to later deliver an original counterpart to any
party that requests it.

 

6.8.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter.

 

6.9.   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

6.10.   Specific Performance. Each Stockholder agrees that each of the Parent
Parties would be irreparably damaged if for any reason such Stockholder fails to
perform any of its obligations under this Agreement and that each of the Parent
Parties may not have an adequate remedy at law for money damages in such event.
Accordingly, each of the Parent Parties shall be entitled to specific
performance and injunctive and other equitable relief to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in any Delaware Court, in addition to any other remedy to
which they are entitled at law or in equity, in each case without posting bond
or other security, and without the necessity of proving actual damages.

 

6.11.   Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.12.   No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

 

6.13.   Further Assurances. Each Stockholder will execute and deliver, or cause
to be executed and delivered, any additional documents and instruments that are,
in the opinion of counsel for Parent, necessary under Applicable Law to perform
their respective obligations as expressly set forth under this Agreement.

 

6.14   Interpretation.  Unless the context otherwise requires, as used in this
Agreement:  (i) “including” and its variants mean “including, without
limitation” and its variants; (ii) words defined in the singular have the
parallel meaning in the plural and vice versa; (iii) words of one gender shall
be construed to apply to each gender; and (iv) the terms “Article,” “Section”
and “Schedule” refer to the specified Article, Section or Schedule of or to this
Agreement.

 

6.15   Capacity as Stockholder.  Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a Stockholder of the Company, and not in such
Stockholder’s capacity as a director, officer or employee of the Company or any
of its Subsidiaries or in such Stockholder’s capacity as a trustee or fiduciary
of any employee benefit plan or trust.  Notwithstanding anything

 

7

--------------------------------------------------------------------------------


 

herein to the contrary, nothing herein shall in any way restrict a director or
officer of the Company in the exercise of his or her fiduciary duties as a
director or officer of the Company or in his or her capacity as a trustee or
fiduciary of any employee benefit plan or trust or prevent or be construed to
create any obligation on the part of any director or officer of the Company or
any trustee or fiduciary of any employee benefit plan or trust from taking any
action in his or her capacity as such director, officer, trustee or fiduciary.

 

6.15   No Agreement Until Executed.  Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s organizational documents, the possible acquisition of the Subject
Shares by the Parent Parties pursuant to the Merger Agreement, (b) the Merger
Agreement is executed by all parties thereto, and (c) this Agreement is executed
by all parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

 

 

CALIX, INC.

 

 

 

 

 

By:

/s/ Kelyn Brannon

 

 

Name: Kelyn Brannon

 

 

Title: Chief Financial Officer

 

 

 

OCEAN SUB I, INC.

 

 

 

 

 

By:

/s/ Kelyn Brannon

 

 

Name: Kelyn Brannon

 

 

Title: Chief Financial Officer

 

 

 

OCEAN SUB II, LLC

 

 

 

 

 

By:

/s/ Kelyn Brannon

 

 

Name: Kelyn Brannon

 

 

Title: Chief Financial Officer

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Jeanne Seeley

 

 

Name: Jeanne Seeley

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Brian Strom

 

 

Name: Brian Strom

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

Norwest Venture Partners VIII, LP

 

By:

Itasca VC Partners VIII, LLP

 

Its

General Partner

 

 

 

 

 

 

 

By:

/s/ Kurt L. Betcher

 

 

Name: Kurt L. Betcher

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

NVP Entrepreneurs Fund VIII, LP

 

By:

Itasca VC Partners VIII, LLP

 

Its

General Partner

 

 

 

 

 

 

 

By:

/s/ Kurt L. Betcher

 

 

Name: Kurt L. Betcher

 

 

Title: Chief Financial Officer

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ David C. Mason

 

 

Name: David C. Mason

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Gregory Dion

 

 

Name: Gregory Dion

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Albert Moyer

 

 

Name: Albert Moyer

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Mark Rumer

 

 

Name: Mark Rumer

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Robert L. Howard-Anderson

 

 

Name: Robert L. Howard-Anderson

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Thomas E. Pardun

 

 

Name: Thomas E. Pardun

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Robert B. Abbott

 

 

Name: Robert B. Abbott

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Steven M. Krausz

 

 

Name: Steven M. Krausz

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

US Venture Partners VII, L.P.

 

USVP Entrepreneur Partners VII-A, LP.

 

USVP Entrepreneur Partners VII-B, L.P.

 

2180 Associates Fund VII, L.P.

 

 

 

By

Presidio Management Group

 

The General Partner of Each

 

 

 

 

 

By:

/s/ Michael P. Maher

 

 

Name: Michael P. Maher

 

 

Title: Attorney-in-Fact

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Robert E. Bylin

 

 

Name: Robert E. Bylin

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ Russell J. Sharer

 

 

Name: Russell J. Sharer

 

 

Title:

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name of Stockholder

 

No. Shares

 

 

 

 

 

Robert L. Howard-Anderson

 

49,132

 

Jeanne Seeley

 

28,808

 

Mark Rumer

 

106,768

 

David C. Mason

 

13,579

 

Russell J. Sharer

 

23,562

 

Greg Dion

 

12,458

 

Steven M. Krausz

 

61,604

 

Robert B. Abbott

 

52,978

 

Robert E. Bylin

 

52,978

 

Thomas E. Pardun

 

52,978

 

A.J. “Bert” Moyer

 

52,978

 

Brian Strom

 

58,978

 

US Venture Partners VII, L.P.; USVP Entrepreneur Partners VII-A, L.P.; USVP
Entrepreneur Partners VII-B, L.P.; and 2180 Associates Fund VII, L.P.

 

3,110,893

 

NVP VIII, LP

 

1,909,493

 

NVP Entrepreneurs Fund VIII, L.P

 

94,652

 

 

--------------------------------------------------------------------------------